Opinion issued March 31, 2005 










 
 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00277-CR
____________

IN RE FABIAN J. MIRELES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator requests that this Court compel respondent
 to rule on his petition
for writ of habeas corpus. In a joint trial on an indictment and a motion to adjudicate
guilt,  Relator was convicted of  aggravated robbery by a jury in cause number
828498 and was adjudged guilty of burglary of a habitation in cause number 9405323
by the trial court. Relator received concurrent forty-year sentences.  The convictions
were appealed, and the Fourteenth Court of Appeals issued mandates of affirmance
on December  6, 2002.
                 This Court has no authority to issue a writ of mandamus to compel a
district court judge to rule on a petition for writ of habeas corpus in which the
judgment of conviction is final.  In re McAfee, 53 S.W.3d 715, 718 (Tex.
App.—Houston [1st Dist.] 2001, orig. proceeding). This is because jurisdiction to
grant post-conviction habeas corpus relief in felony cases rests exclusively with the
Texas Court of Criminal Appeals.  Board of Pardons & Paroles ex rel. Keene v.
Court of Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App.
1995); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2004-2005).
               Therefore, the petition for writ of mandamus is dismissed for want of
jurisdiction.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).